IN THE SUPREME COURT OF THE STATE OF DELAWARE
JEFFREY L. STUMP,                      §
                                       §     No. 202, 2019
      Plaintiff Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §
TOWN OF MIDDLETOWN, et al.             §     C.A. No. N17M-09-027
                                       §
      Defendants Below,                §
      Appellees.                       §

                          Submitted: March 18, 2020
                          Decided:   March 20, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.
                                     ORDER

      This 20th day of March, 2020, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its April 8,

2019 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice